Citation Nr: 1724642	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include a compensable rating prior to May 10, 2016.  

2.  Entitlement to service connection for depressive disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama following transfer from the RO in Louisville, Kentucky that issued a June 2010 rating decision.  

The June 2010 rating decision, in pertinent part, granted service connection for hearing loss at a noncompensable rating, and denied service connection for depressive disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood.  

During the pendency of the appeal, the Veteran was granted a 10 percent rating for hearing loss effective May 10, 2016.     


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was shown to warrant a 10 percent rating March 28, 2016, but no earlier.

2.  At no time have the criteria for a rating in excess of 10 percent for bilateral hearing loss been shown on audiometric testing that was found to be an accurate measure of the Veteran's hearing loss.

3.  The weight of the competent evidence of record is against a finding that the Veteran has depressive disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood, as a result of his military service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for bilateral hearing loss were met March 28, 2016, but no earlier, and the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for an acquired psychiatric disability to include depressive disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood have not been met. 38 U.S.C.A. § 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained to the extent they are available.  Additionally, the Veteran testified at a Board hearing.

Of note, at the hearing, the Veteran indicated that he had received private psychiatric treatment over the years, but he did not believe that any records would still be available.  It was agreed that the Veteran would inquire about the records and if he needed VA's assistance to obtain the records, he should contact the Board.  However, since the hearing, the Veteran has not submitted any records, and he has not indicated that he required VA's assistance in seeking records.

The Veteran also testified that he was receiving Social Security Administration (SSA) disability.  However, he indicated that it had solely to do with orthopedic impairment and he stated that he did not believe any psychiatric treatment records were ever submitted to SSA.  As such, the Board concludes that there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA benefits, and thus the Board finds that there is no duty to obtain these records as to this claim. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009). 

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded three VA examinations in connection with his claim.  In addition to reporting objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran, however, bears burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak, 21 Vet. App. at  455.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners conducted in-person examinations, reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the examiners also considered and addressed the functional effects of the Veteran's hearing problems.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); Barr, 21 Vet. App. 303 (2007).  The Board's duty to assist is satisfied, and neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

In February 2010, the Veteran filed a claim seeking, in pertinent part, service connection for an anxiety disorder, a mental disorder, depression, and anxiety attacks after separation from service.  The Veteran asserts that he was diagnosed with psychosis while on active duty, and received treatment for his behavioral adjustment disorder, psychosis, anxiety disorder, and depressive disorder after separation from service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence or based on a continuity of symptomatology.  38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.303 Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Here, the Veteran is not currently diagnosed with a psychosis, and his psychiatric disabilities are not considered to be chronic disabilities as defined in the VA regulations and applicable case law.  As such, Walker is not applicable in this case.

As an initial matter, based on the medical evidence of record, the Board acknowledges that the Veteran has current psychiatric disabilities of anxiety disorder NOS, depressive disorder NOS, and adjustment disorder with mixed anxiety and depressive mood.  The Veteran's service entrance examination reflects good health and is silent as to any mention of psychiatric illness or symptoms.  Likewise, the Veteran's service treatment records show no indication of complaints, evaluation, or treatment for any psychiatric symptoms. The Veteran, however, was discharged from service based on a psychiatric illness.  

In August 1966, the Veteran appeared before a medical board after experiencing a "schizophrenic reaction, acute undifferentiated type, severe; manifested by auditory hallucinations, acting out of homicidal nature, feelings that people are against him, episodes of what seemed to be depersonalization and dissociative episodes."  The medical board found that the schizophrenic reaction was a condition that existed prior to service, and was neither incurred in, nor aggravated by any period of active service.  However, no psychiatric illness was noted upon entry to service, and the Veteran is therefore entitled to the presumption of soundness.  

At this juncture, the Board finds it unnecessary to address whether the presumption of soundness could be rebutted, as the evidence of record does not establish service connection.

Specifically, while the presumption of soundness attaches in this case, the "presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.

Based on the foregoing, the analysis will shift to determining whether a nexus exists between the Veteran's current psychiatric disabilities and his in-service psychiatric treatment.  The Board acknowledges that the Veteran reported receiving mental health treatment after separation from service, but such records are not associated with the claims file due to the age of the records and retention policies of the providers.  

In May 2010, the Veteran was afforded a VA examination for mental disorders.  The Veteran reported experiencing depression and anxiety since separation from the military.  He stated he fist sought post-service treatment in the late 1970s or early 1980s.  At his Board hearing, he testified that he did not seek any psychiatric treatment until he was approximately 25 which would have been in the mid-1970s.  The Veteran stated he gets "very angry easily," and starts throwing things.  Adding that his anger could arise "over little stuff."   The Veteran also reported thoughts of suicide, at times weekly and even daily since January 2010, but had not experienced such feelings in recent weeks.  The Veteran went on to state that he experiences nervousness around groups of people, sleeps three to four hours a night, and feels like less of a man since he injured his neck and has been unable to work. The examiner found the Veteran had a constricted affect, fair mood, intact attention; oriented to person, place, and time; was without delusions, hallucinations, or homicidal or suicidal thoughts; had unremarkable thought process and thought content; and fair impulse control.  The Veteran was diagnosed with depressive disorder NOS, anxiety disorder NOS, and adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that he could not provide a nexus opinion without resorting to mere speculation.  Specifically, the examiner stated without treatment records or additional documentation to indicate the Veteran's history and course of treatment since service, it was not possible to accurately ascertain any possible continuation or progression of symptoms with regard to anxiety and depressive difficulties.  Moreover, the examiner stated  many of the Veteran's current symptoms appear to differ from those diagnosed and documented in service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  In this case, the examiner was clearly familiar with the medical evidence of record.  However, the examiner explained that he could not issue an opinion, because so many records of psychiatric treatment over the years were not available, which made it impossible to determine whether the symptoms the Veteran was currently experiencing mirrored those he was experiencing in service, and in the years thereafter.

The Board finds the VA examination and accompanying observations by the examiner highly probative and affords them greatest weight.  Of note, no medical opinion has been offered to refute the examiner's conclusions.  

The examiner's observations were offered based on an in-person examination, review of the available medical records, and upon consideration of the Veteran's assertions.  The examiner provided specific reasons supporting the inability offer an opinion without resorting to speculation. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).  Unfortunately, there are no other medical opinions of record and the VA examiner was unable to opine as to whether a nexus exists between the Veteran's current disabilities and any in-service incurrence.    

During his October 2016 Board hearing, the Veteran testified that while in advanced individual training (AIT) he began to experience psychiatric symptoms of night sweats, auditory hallucinations, and an inability to sleep.  He believed his experience during AIT, "physical abuse by the DI's and stuff" at such a young age caused the onset of his psychiatric symptoms.  During service the Veteran also experienced auditory hallucinations and homicidal behaviors, but no longer experienced any of the in-service symptoms after separation from service.  After separation from service, the Veteran reported ceasing his in-service medication, and feeling depressed and suicidal.  The Veteran first sought treatment for his current psychiatric illness sometime in the 1970s.  At that time, he was "violent, unable to control himself," and unable to maintain employment.  He was given antidepressant medications.  The Veteran also testified to continuous feelings of depression, difficulty being around people, and problems with authority after separation from service.  The Veteran continued mental health treatment after separation from service and has competently reported diagnoses of depression and anxiety disorders.  In a July 2010 statement, the Veteran reported that one of his previous doctors thought he was misdiagnosed with schizophrenic psychosis in 1966.  

The Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, yet he lacks the medical training and expertise to provide a medical opinion as to the etiology of his psychiatric disabilities. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's complaints of in-service and post-service symptoms were considered and afforded great weight.  The issue of causation, however, is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372.

The Board has considered whether the Veteran has presented evidence establishing the nexus element for service connection.  Neither the Veteran's report of symptoms, nor the objective medical evidence demonstrates that a causal relationship exists with regard to the Veteran's schizophrenic reaction, depression, anxiety, or adjustment disorder.  The Board notes that after his separation from service, the Veteran has not reported experiencing symptoms similar to those he experienced while in service.  Specifically, in-service symptoms included hallucinations, homicidal acting out, and dissociative episodes.  After separation from service, the Veteran's symptoms have included depression, suicidal behaviors, and trouble dealing with authority.  Additionally, while the VA examiner was unable to offer a nexus opinion, he did observe that the Veteran's current symptoms differed from those documented in service.  Further, the Board notes an inability to identify any medical opinion or treatment note that indicates the Veteran was misdiagnosed in 1966, or that offers an alternative diagnosis for the Veteran's 1966 psychiatric illness. 

In this case, the weight of the evidence does not support the conclusion that either a causal relationship exists between the present disability and the in-service disability, or that a continuity of symptomatology has been demonstrated.  Likewise, there is no evidence to support the conclusion that the Veteran's current disabilities are proximately due to, or the result of any service-connected disability.  

Service connection is for an acquired psychiatric disability is denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the several grades of the disability. 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made. Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85.  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the pure tone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) pure tone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The Veteran filed a claim for entitlement to service connection for hearing loss in February 2010.  In a June 2010 rating decision, the RO granted, in pertinent part, service connection for bilateral hearing loss and assigned a noncompensable rating, effective the date the claim was received.  The Veteran filed a timely notice of disagreement and was afforded two additional VA examinations.  During the pendency of the appeal, in a June 2016 rating decision, the RO granted a 10 percent compensable rating effective May 10, 2016.  The Veteran contends that he is entitled to an increased rating because he has difficulty hearing, has to wear hearing aids, and was told by the VA examiner that he had "no hearing in the right ear and partial hearing in the left ear."

Turning to the evidence of record, in May 2010, the Veteran was afforded a VA examination, at which he complained of difficulty hearing and understanding the television as well as conversations in person and over the telephone.  The Veteran reported greater hearing loss in the right ear.  The VA examiner noted that the Veteran's hearing loss was mild to severe in the right ear, and normal to moderately severe in the left ear.  It was noted that the Veteran's daily activities were affected by hearing loss and hearing aids were recommended.  

Audiometric testing at the May 2010 examination indicates the Veteran's puretone thresholds in decibels (dB) were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
50
75
LEFT
25
30
55
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.

Application of these findings to the regulations indicates an average hearing threshold of 50 dB in the right ear and 44 dB in the left ear.  This equates to auditory acuity of level II in the right ear and level II in the left ear, resulting is a noncompensable rating when applied to the rating table.  Table VIA is not for application as exceptional hearing patterns were not shown.

In March 2016, the Veteran was afforded a second VA examination.  The Veteran presented with complaints that he is unable to hear, even with his hearing aids.  He reported trouble hearing conversations, the television, and the telephone.  The Veteran reported better hearing in his left ear.  The VA examiner noted that the Veteran's daily activities were affected by hearing loss and recommended the hearing aids be reprogrammed.  The results of audiometric testing were found to be significantly out of step with previous examinations, and retesting was ordered which was noted to be more consistent with historical levels.  Given the inconsistent results, which were significant enough to draw the audiologist's attention, the findings at the March 2016 examination are considered to be an inaccurate evaluation of the Veteran's hearing acuity and they will not be used for rating purposes or discussed further.

However, it is noted that the Veteran was scheduled for a VA examination shortly thereafter in May 2016, at which time the Veteran presented with complaints that he could not hear or understand what was said to him, especially in crowds.  The Veteran's hearing loss was noted to impact his daily activities.  The objective findings of the May 2016 VA examination indicate the Veteran's puretone thresholds in dB were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
75
80
LEFT
40
50
70
70

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 88 in the left ear.

Application of these findings to the regulations indicates an average hearing threshold of 70 dB in the right ear and 58 dB in the left ear.  This equates to auditory acuity of level IV in the right ear and level III in the left ear, resulting is a 10 percent compensable rating when applied to the rating table.  Additionally, because the puretone threshold at each of the four specified frequencies in the right ear was 55 decibels or more, VA regulations dictate that the Roman numeral will be derived from either Table VI or Table VIa, whichever results in the higher number.  In this case the average puretone threshold in the right ear was 70 decibels which equates to a VI using Table VIa.  However, a III and a VI still equate to a 10 percent rating, and do not provide an independent basis for assigning a higher rating.

At this juncture, the Board notes that the VA examination in March 2016 was found to show inadequate results, but the examination conducted in May 2016 did show compensable hearing loss.

The Board does not believe that this time delay should be held against the Veteran, and as such, the 10 percent rating will be assigned March 28, 2016.

As described, the clinical testing conducted during the course of this appeal does not support a compensable rating for the Veteran's bilateral hearing loss at any time between February 1, 2010 and May 10, 2016.  Additionally, the clinical testing does not support a rating in excess of 10 percent since May 10, 2016.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The Board finds the VA examiner's observation of the Veteran's comments during the May 2010, March 2016, and May 2016 examinations are sufficient to comply with the applicable VA policies.  Additionally, the Board has considered the Veteran's lay statements attesting to the impact of his hearing loss. The Board recognizes the Veteran is competent to report the symptoms of his hearing difficulty.  However, 38 C.F.R. § 4.85 and 4.86 require that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be compensable at any rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321; See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the rating assigned.  The applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss.  The criteria reasonably describe the Veteran's disability level and symptomatology.  
The Board notes that while the Veteran experiences problems caused by hearing loss, he has not described any unusual impact from his hearing loss.  The manifestations of the Veteran's hearing loss all concern difficulty in hearing.  He has not described any unusual effects not contemplated by the rating criteria, which are designed to compensate for different levels of decreased hearing.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Accordingly, a 10 percent rating is granted as of March 28, 2016, but a rating in excess of 10 percent is denied. 



ORDER

A 10 percent rating for bilateral hearing loss is granted effective March 28, 2016, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 10 percent for bilateral hearing loss is denied.

Service connection for depressive disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


